Case 19-61608-grs           Doc 710      Filed 07/01/20 Entered 07/01/20 09:46:34                      Desc Main
                                         Document     Page 1 of 1



                               UNITED STATES BANKRUPTCY COURT
                                EASTERN DISTRICT OF KENTUCKY
                                       LONDON DIVISION


In Re:                                                       )                Case No. 19-61608
                                                             )
AMERICORE HOLDINGS, LLC, et al. 1                            )                Jointly administered
                                                             )
                          Debtors.                           )                Chapter 11
                                                             )

                                      CERTIFICATE OF SERVICE

         This is to certify that a true and correct copy of the Order Granting Motion of Carol L.

Fox, Chapter 11 Trustee, to Continue the July 2, 2020 Hearing (Doc. No. 709) has been served

electronically to those parties receiving electronic notice via the Court’s CM/ECF system on June

30, 2020, and was served upon all parties on the Master Service List, as designated via first-class,

postage prepaid U.S. Mail, via facsimile transmission, or via email on July 1, 2020.

         Respectfully submitted this 1st day of July, 2020.


                                                                 s/ Tiffany Payne Geyer
                                                                 TIFFANY PAYNE GEYER, ESQ.
                                                                 Florida Bar No. 421448
                                                                 BAKER & HOSTETLER LLP
                                                                 200 South Orange Avenue, Suite 2300
                                                                 Orlando, Florida 32801
                                                                 Telephone (407) 649-4000
                                                                 Facsimile (407) 841-0168
                                                                 tpaynegeyer@bakerlaw.com

                                                                 Counsel to Chapter 11 Trustee




1
  The Debtors in these Chapter 11 cases are (with the last four digits of their federal tax identification numbers in
parentheses): Americore Holdings, LLC (0115); Americore Health, LLC (6554); Americore Health Enterprises, LLC
(3887); Ellwood Medical Center, LLC (1900); Ellwood Medical Center Real Estate, LLC (8799); Ellwood Medical
Center Operations, LLC (5283); Pineville Medical Center, LLC (9435); Izard County Medical Center, LLC(3388);
Success Healthcare 2, LLC (8861); St. Alexius Properties, LLC (4610); and St. Alexius Hospital Corporation #1
(2766).
